DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 is dependent on itself. Clarification is required.
Claims 3-7 are rejected as dependent on claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zahn (2006/0028582) in view of Williams et al. (2009/0115385) and further in view of Radiant Research Limited (GB 2491550 A).
7.	Claim 1, Zahn discloses a power supply, comprising a low voltage power supply (Voltage regulator 27) and a wireless transceiver (Bluetooth module, Fig. 6), coupled to and an output node of the voltage regulator 27, configured to employ said output voltage to transmit and receive messages from one or more corresponding wireless devices (phone or remote controller 110).
Thus, Zahn discloses the invention substantially as claimed, but does not disclose a ground leakage current power supply, comprising: a hot node that is coupled to a hot wire of an AC power source, and an earth ground node that is coupled to an earth ground, wherein a neutral wire of said AC power source is not present; an energy storage component, coupled to a return node and coupled in series to a current limiter that receives rectified power from said AC power source, wherein said current limiter enables said energy storage component to charge to a voltage at a rate that limits ground leakage current to a prescribed value; a low voltage power supply that includes a linear voltage regulator, coupled to said energy storage component and to a return node, said return node providing a return reference voltage, wherein said low voltage power supply receives said voltage and generates an output voltage on an output node that is referenced to said return reference voltage.
However, in the same field of endeavor, William discloses a ground leakage current power supply (Fig. 3 and see P[0027], [0080]-[0081]... power supply is operable to limit the leakage current to ground...), comprising:
a hot node (a node between R102 and diode D108) that is coupled to a hot wire (BLK) of an AC power source (see P[0050]... The power supply circuit 48 derives its power input from the AC line...), and an earth ground node (GRN) that is coupled to an earth ground, wherein a neutral wire of said AC power source is not present (neutral wire is not connected or used);
an energy storage component (C103, and see P[0092]... capacitor C103 that accumulates the charge allowed by the current limit circuit until it reaches approximately the Zener voltage of Zener diode D102...), coupled to a return node (P-GND) and coupled in series to a current limiter (Current limit 60 excluded capacitor C103) that is coupled to receive rectified power (58, and see P[0090]...the diode bridge rectifier 58 formed with diodes D107, D106, D108 and D105...) from said AC power source, wherein said current limiter enables said energy storage component to charge to a voltage value at a rate that limits ground leakage current to a prescribed leakage value; and; and
a low voltage power supply (buck regulator 66), coupled to said energy storage component and to a return node (P-GND), said return node providing a return reference voltage (P-GND is ground voltage), and configured to receive said voltage value, and configured generate a regulated output voltage (P+3.3V) that is referenced to said return reference voltage (P-GND).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the power supply of Zahn with the ground leakage current power supply of William included the current limit circuit and the low voltage regulator in order to limit a corresponding one of the leakage current to ground to a selected level.
However, Zahn and William does not disclose a low voltage power supply as a linear voltage regulator.
In the same field of endeavor, Radiant discloses a low voltage power supply can be a linear voltage regulator or buck regulator as a design choice (see pages 7-8) and furthermore, discloses the advantages of Linear regulator are: best when low output noise (and low RFI radiated noise) is required, best when a fast response to input and output disturbances is required, and best at low levels of power, linear regulators are cheaper and occupy less printed circuit board space.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the low power supply of William having a linear voltage regulator, as taught by Radiant in order to achieve the advantages of low output noise, a fast response to input and output disturbances, cheaper and occupy less printed circuit board space.
Claim 2, Zahn, Williams, and Radiant discloses the ground leakage current power supply as recited in claim 1, wherein said energy storage component comprises a capacitor (capacitor C103, see Williams).
Claim 3, Zahn, Williams, and Radiant discloses the ground leakage current power supply as recited in claim 2, wherein said prescribed leakage value comprises 5 milliamperes (William, see P[0091]... a current limit circuit 60 that only allows an average of 0.5 mA to pass...).
Claims 8-10, and 15-16 are rejected as above since the elements and limitations are similar.

Claim 4, Zahn, Williams, and Radiant disclose the invention substantially as claimed, but does not disclose wherein said prescribed leakage value comprises 3 milliamperes. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to implement the prescribed leakage value of 3 milliamperes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art
Claim 5, Zahn, Williams, and Radiant disclose the ground leakage current power supply as recited in claim 4, wherein said regulated output voltage comprises a value of approximately 3.3 volts DC (Williams, see P[0094]...3.3V...).
Claim 6, Zahn, Williams, and Radiant disclose the invention substantially as claimed, but does not disclose wherein said capacitor comprises a 0.47 farad capacitor, and wherein said low voltage power supply is configured to supply a 25 milliampere current to the wireless transceiver for at least 1 millisecond. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to implement wherein said capacitor comprises a 0.47 farad capacitor, and wherein said low voltage power supply is configured to supply a 25 milliampere current to the wireless transceiver for at least 1 millisecond, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 7, Zahn, Williams, and Radiant disclose the invention substantially as claimed, but does not disclose wherein said low voltage power supply is configured to supply a 6 milliampere current to the microprocessor for at least 47 seconds. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to implement the low voltage power supply is configured to supply a 6 milliampere current to the wireless transceiver for at least 47 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 11-14, and 17-20 are rejected as above since the elements and limitations are similar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             8/9/22.